Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 1 of 9




                        EXHIBIT A
                       Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 2 of 9


Sanah ¡&. fi3e¡ueett

F*rolrr:                                      L:rrrs1       Íichaefer
Sent;                                         T'uesc1ay,        )une 27,2016 1:43   PN/
T'o:                                         Susan llerizberq
Cc:                                           Marc¡ilrr:t Diffenclerfer; Kati I-lorvath; tlela Asztalos
Subject:                                      Bl-rD fì&r.ì
Attae hments:                                 Bi'lDx tìr:searc.lr Pl¿rn New l-.cloc



f-li Susan   -   Here is rc.search upclate for discussion rlext Mnnclay. I hope all is well with your travels   -   thanks   -   Ernie




                                  i :   i ' '. ! i , r. '   ì




                                                                                1
Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 3 of 9
                 Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 4 of 9




Eoston Heant DiaEnostics      [Researe [r   and Developnrent Group
"fo:
   Susan llertz-berç¡ [,4ËJA
Ftom: Ërnst .J Schaefer, MD Margaret R Differrderfer, PhD, K Horvath, MS, -faylor Sacco, BS, & Bela F
Asztalos, PlrD
Date, 6/21/1 6

Projecfs: (l-aborafor¡r Ána/yses at Bl{ö e omplefed for 1-5).
f )Diabetes Preciiction Score - päper reviewed, critique irrdicates great interest in the model, but also says
r.:ver B0 nrorJels pr"thtlishecl - it is titne that such rnodels be applied - we have dr:ne > 10 000 of these in the past
year - > 3,00CI are high risk > 20% - lVike lVehan and Julia Maddaìena need to complete the analysis. Frimary
Responsibility (ErnÌe & Peg).
2) SÇCOR Study (CI'Angiography: Analyses Done, n= 1400, total cholesterol, direct Low Density
l-ipoprotein Cholesterol (LDL"-C), Snrall Dense l-DL Clrolesterol (sclLDL-C), Triglycerides, Apolipoprotein B
(apoB), Lipoprotein(a) [Lp(a)], l-ligh Density Lipoprotein Cholesterol (HDL-C, Apolipoprotein A-l (apoA-l), C-
lleactìve Protein (hsCRP), [:ibrinogen, Serum Amyloid A, Uric Acid, Homocysteine, lnsulin, Thyroid Stimulating
i"'lrrrmone (lSl-1), Adiponeciin, Cìlycated Serum Proteirr, Lipoprotein-Associated Phospholipase Az (LpPLAz),
Vtta¡"nin 0, 25-OH, Cholesterol Balance, and Plasma Ëatty Acids, HDL Map. Data provided to Dr. Goldfine -
first paper written Also beginning to work with Dr. Welty (Beth lsrael). Project Write Up to be Completed
2.416. Alíisan Ëo/dftne ('l ¡taper ln press). Francine Welty, and Bela Asztalos need to work with
Francine on Lifesfyle traper" We wlll review eontracts. Also further analyses being done by Bela
Ászfa/os at.T'ufts. Frinlary ResponsibilitV Bela & Kati.
3) üompletion of UÇSF Analysis: all analyses cjone. Variable: total cholesterol, HDL cholesterol, triglyceride,
direct t..DL-(1, sdLDL--C apoA-1, apoB, L"p(a), hs-ClìP, fibrinogen, serum anryloid A, uric acid, HDL- Map (on
research line) Wc'need fo do furfher final analysis with Julia and Mike, Paper targeted for J Clin Lipidol
Prirnary Resonsrbílity Ërnie & treg"
4) Gompletion r¡f HD[- Í:unctionality Studies with Vascular Strategies: 2D Data indicates that pre-p1 HDL
along with l G, sdl-DL."C HDL"-t, and apoA-l predict cellular cholesterol efflux - no relationship to MPO or SAA
Also o-1 plus o-2 t.IDL" predicts liver nrediated Transport. Bela will publish 2D data We need to generate more
data on the 1D Map (50 controi men). Aìso working with h/ìichael Oda's system Company will use both.
Primary responsibility Bela & Kati"
5) Completion of Allll Í.llGH Arralysis (Niacin $tudy): (n=4800 samples): 1011115, Peg Diffenderfer, Bela
Asztalos, Katalrn Horvath - All samples by 1D gels and also acJiponectin, MPO, and SAA have been run. All
data analyzed ancl sent to Washingto n. Algorithrn for who gets benefit from niacin, as well as predicfors
 af future evenfs ín þatients with CHD, Praject Write Up 2016. Contract for statistical analysis now in
place- fo l¡e cÍo¡le at U'niv of Wash & Axio" Frimary responsibilíty Ernie & Peg.
6) Completion of Framingham Offspring Study (Prospective Data): 3500 men and women from cycle 6 for
                         'HDL-
at Boston l-leart": 1tf        I\lap and apoA-1. At Tufts = Lp(a), sdLDL-C, and remnant-C (kits from Denka). Write
 lJp 2016. CVD Ris/t Score nten & women. Laboratory analyses will stañ July ïtt'. Primary Responsibility
 far Write Up - Ernie & Feg, Sfafisfica/ ana/ysis to be done by Dr. Cupples at BU.
 7) SATURN Analysis (IVUS) (n='1050 samples). Peg Diffenderfer, Bela Asztalos, Katalin Horvath - HDL 1D,
 Clrolesterol Balance, Adiponectin, NIPO, and N-l- PToBNP (Roche), Prediction algorithm far who has
progression despife maximal statin FQx. AII kits will be obtained free. This study will start after
 Framingham completed. lnitial analysis will be done on '1200 sarnples from end of study. Completion
 2016. Prinrary responsibility: Ernie & Peg
 8) IMPROVE lT Study: (7,808 sàmples from year 1 - cases vs. controls) now finalized with Dr. Eugene
 Braunwalcl clf I'lMl Grolrp and tlrigham & Wonren's Hospital as well as Merck staff (Joanne Tomassini)
Assays to be run: l-'lDL Map, CBl lipoproteins (all kits from Denka free), Analyses to start after completton of
 SAïURN. Primary responsrbility: Ernie & Peg
Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 5 of 9
                         Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 6 of 9



9) Tufts Research: Ongoing Research at Tufts to understand HDI- Particle Metabolism, Composition and
Ëunctton, as well as to complete Framingharrr Analysis. New Research for 2016-2017: Arralysis and write up of
llDL Protein Content and Particle Metabolism, as welì as new HDL Lipididomics Related to l-lDL Functionality
in normal subjects - We will have to support Dr. Dolnikowski for the proteomic arrd lipidonnric studies
(Ëstimated budget 25% tsela (5BK with fringe and overhead),20% Greg Dolnikowski (46K), 5% Ernie (19K)
5% Peg (7K), 50% technician (39K), Reagents and Supplies with Overhead (3BK) OTOF use and contract
plus overhead (53K) Total = $260K, plus Hugh Barrett consultant on modeling 15K and hardware (Dr.
Dolnikoski (10K) Totat amount = $285. Primary Responsibility Bela & Peg
10) Medimmune/AstraZeneca Contract: to determine frequency of LCAT mutations in 200 paiients with HDL-
C < 20 mg/dL, we will do sequencing at Boston. Medimmune paying us. All samples now collected * waiting
for the sequencing. To kle cornpleted in 2016. Primary responsibility: Ë,rnie, Eliana, Peg, and Andrew.
11)Retrophin: to determine frequency af CYP27A7 (sterol 27 hydroxylase) gene mutations in patients with
elevated cholestanol levels (> 10 mg/L). Retrophin will pay us and we need to set up a contract
($525/analysis). This project is being set up right now, validation on sequencing completed. Budget to cover
coordinator and sequerrcing costs. Primary responsibility: Ernie, Eliana, Peg, and Andrew.

Pub   Ii   c ati   ans Lis fing   Bo  rt Diagnos fícs
                                       sto n   Hea
1 Roshan B, Ganda OP, Desilva        R, Ganim RB, Ward Ë, Haessler SD, Polisecki ËY, Asztalos BF, Schaefer
EJ. Homozygous lecithin:cholesterol acyltransferase (LCAT) deficiency due to a new loss of function mutation
and review of the literature J Clin Lipidol. 2011,5:493-9.
2. Sever S, Weinstein DA, Wolfsdorf Jl, Gedik R, Schaefer EJ. Glycogen storage disease type la: Linkage of
glucose, glycoç¡en, lactic acid, triglyceride, and uric acid metabolism. J Clin Lipidol. 2012',6'.596-600.
3. Negi $1, Brautbar A, Virani SS, Anand A, Polrsecki E, Asztalos BF, Ballantyne CM, Schaefer EJ, Jones PH
A novel mutation in theABCA'1 gene causing an atypical phenotype of Tangierdisease J Clin Lipidol.
2013,./ 82."7
4. Lee EY, Klementowicz PT, Hegele RA, Asztalos BF, Schaefer EJ. HDL deficiency due to a new insertion
mutation (ApoA-l(Nashua)) and review of the literature. J Clin Lipidol. 2013 \llar',7 (2),169-73.
5. Dinrick SM, Sallee B, Asztalos BË, Pritchard PH, Frohlich J, Schaefer EJ. A kindred with fish eye disease,
corneal opacities, marked high-density lipoprotein deficiency, and statin therapy. J Clin Lipidol. 2014.8'.223-30
6. Anthanont P, Polisecki E, Asztalos BF, Diffenderfer MR, Barrett PH, Millar JS, Billheimer J, Cuchel M, Rader
DJ, Schaefer ËJ. A novel ApoA:l truncation (ApoA-lrurvtiionu) associated with decreased ApoA-l production.
Atherosclerosis 201 4 .Jun 2-,235(2).470 -476.
7, MakAC, PullingerCR, Tang LF,Wong JS, Deo RC, SchwarzJM, Gugliucci A, Movsesyan l, lshida BY, Chu
C, Poon A, Kirn P, Stock EO Schaefer ÉJ, Asztalos BF, Castellano JM, Wyss-Coray T, Duncan JL, Miller BL
Kane JP, Kwok PY, Malloy MJ. Effects of the absence of apolipoprotein E on lipoproteins, neurocognitive
function, and retinal function. JAMA Neurol. 2014',71'.1228-36.
B. PullingerCR, Stock ËO, Movsesyan I, Malloy MJ, Frost PH, Tripuraneni R QutnnAG, lshida BY, Schaefer
E.J, Asztale¡s BF, Kane JP. ldentification and rnetabolic profiling of patients with lysosomal acid lipase
deficiency. J Clin Lipidol. 2015',9',7 16-726,
9. Schaefer EJ, Tsunoda F, Diffenderfer M, Polisecki E, Thai N, Asztalos B. The Measurement of Lipids,
Lipoproteins, Apolipoproteins, Fatty Acids, and Sterols, and Next Generation Sequencing for the Diagnosis and
Treatment of Lipid Disc¡rders. ln: De Groot LJ, Beck-Peccoz P, Chrousos G, Dungan K, Grossman A,
Hershman JM, Koch C, McLachlan R, New M, Rebar R, Singer F, Vinik A, Weickert MO, editors Ëndotext
flnternetl. South Dartmouth (MA): MDText.com, lnc.; 2016 Mar 29.
 10 Schaefer EJ, Anthanont P, Diffenderfer MR, Polisecki E, Asztalos BF. Diagnosis and Treatment of High
Density Lipoprotein Deficiency in Stone NS, Blum CB Diagnosis and Managenrent of Lipid Disorders (in press)

Ábsfracfs Listing Boston Heart Diagnostics:
1 Diffenderfer M, Cox L, Mehan M, Gill R, Schaefer E. Standard lipid testing versus direct measures of
atl'rerogenic lipoproteins. J Clin Lipidol 2016,1 0:658-9 (abstract)
Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 7 of 9
                Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 8 of 9



2  Stock E, MarJdalerra .J, Schaefer Ë, [-iu Y,Quinrr A, lshida B, Wallder D, Pullinger C, Creasy K,
Sclrwenrberger R, Movsesyan l, Asztalos B, l"lorvath K, Kane J. Advanced lipid testing uncovers hidden
carciiovascular disease risk: â câse control stucly J Clin l""ipiclol 2016;10 108 (abstract)
3 $chaefer F-, Klementowics P, Ganda O, Polisecl<i E, Asztalos B, Panclya A, Hegele R Tlre linkage of
-[angier
         disease with premature coronary artery drsease: relationslrip with low density lipoprotein lipoproteins
and hypersplenism. J Clin l-ipidol. 2016,10.677. (abstract)
4 $chaefer E, GellerA, Diffenderfer fui, Mehan M, Polisecki E. Prevalence and linkage of cerebrotendinous
xanthonratosis and plrytosteroiernia in the Boston l-leart Diagnostics Data Base. J Clin Lìpidol. 2016,10.677-B
(abstract).
Case 1:16-cv-12543-FDS Document 139-1 Filed 02/27/19 Page 9 of 9
